Case 4:19-cv-11093-TSH Document 93-1 Filed 04/22/21 Page 1 of 5

EXHIBIT |
Case 4:19-cv-11093-TSH Document 93-1 Filed 04/22/21 Page 2 of 5

ivi Gmail Paul Jones <pj22765@gmail.com>

 

Preservation of Electronically Stored Evidence Preservation Request Civil Action
No. 19-cv-11093-TSH

Paul Jones <pj22765@gmail.com> Wed, Apr 14, 2021 at 9:19 AM
To: “Deborah I. Ecker" <DEcker@k-plaw.com>, "Lisa M. Kenepp" <LKenepp@k-plaw.com>, "Mark R. Reich" <mreich@k-
plaw.com>, JBardi@k-plaw.com

 

I am writing under FRCP 37(a)(1) to confer to narrow 2 issues, the first issue is to see if we
can create a Joint protective order to submit to the court 8 days before our April 27, 2021
conference, the second issue is regarding production of a privileged log to be served upon
the Plaintiff and the courts 8 days before our April 27, 2021 conference that conforms to the
requirements of the FRCP 26(b)(5) and the case law interpreting same.

FRCP 26(b)(5) requires a party to provide a list (the privilege log) of the information that
will be withheld from a discovery production as privileged. FRCP 26(b)(5) states:

When a party withholds information otherwise discoverable by claiming that the
information is privileged or subject to protection privileged or work product material, the
party must:(i) expressly make the claim; and(ii) describe the nature of the documents,
communications, or tangible things not produced or disclosed—and do so in a manner
that, without revealing information itself privileged or protected, will enable other parties
to assess the claim.

Please let me know if the timing is an issue or if you have any other issue regarding my
request Thank you.

[Quoted text hidden]
Case 4:19-cv-11093-TSH Document 93-1 Filed 04/22/21 Page 3 of 5

Py Gmail Paul Jones <pj22765@gmail.com>

 

Preservation of Electronically Stored Evidence Preservation Request Civil Action
No. 19-cv-11093-TSH

Deborah I. Ecker <DEcker@k-plaw.com> Wed, Apr 14, 2021 at 9:50 AM
To: Paul Jones <pj22765@gmail.com>, “Lisa M. Kenepp" <LKenepp@k-plaw.com>, "Mark R. Reich" <MReich@k-plaw.com>

 

Mr, Jones,

The below does not comply with the Court's March 15, 2021 Order. | do not know what type of protective order you are
seeking or would be applicable at this stage given the Court's Order. Similarly, there is no need for a privilege log to
comply with the Court’s Order.

Please remove Jess Bardi from your emails and communications with KP Law going forward. She is no longer an
employee of the firm.

Deborah

Deborah I. Ecker, Esq.

KP | LAW

101 Arch Street, 11th Floor
Boston, MA 02110

O: (617) 654 1714

F: (617) 654 1735
decker@k-plaw.com

www.k-plaw.com

From: Paul Jones <pj22765@gmail.com>

Sent: Wednesday, April 14, 2021 9:41 AM

To: Deborah I. Ecker <DEcker@k-plaw.com>; Lisa M. Kenepp <LKenepp@k-plaw.com>; Mark R. Reich
<MReich@k-plaw.com>; Jessica D. Bardi <JBardi@k-plaw.com>

Subject: Re: Preservation of Electronically Stored Evidence Preservation Request Civil Action No. 19-cv-11093-TSH

The relevant time period | request should be from April 2016 until April 1, 2021

[Quoted text hidden]
Case 4:19-cv-11093-TSH Document 93-1 Filed 04/22/21 Page 4 of 5

ae G mail Paul Jones <pj22765@gmail.com>

 

Preservation of Electronically Stored Evidence Preservation Request Civil Action
No. 19-cv-11093-TSH

Paul Jones <pj22765@gmail.com> Mon, Apr 19, 2021 at 6:56 PM
To: "Deborah I. Ecker" <DEcker@k-plaw.com>, "Mark R. Reich" <MReich@k-plaw.com>, "Lisa M. Kenepp" <LKenepp@k-
plaw.com>

 

I am writing to narrow this issue again, my request for a Joint protection order and for you to produce a
Privilege log was not in the Court’s March 15, 2021 Order. I am requesting a standard protective order and
privilege log from you, I am trying to get an agreement with you that if the court issues an order for
discovery no matter the length you will agree to a Standard Joint protection order and that you will produce a

Privilege log so I can assess any claimed privileges or protection you may request.

It is no secret that the discovery process in an employment case, as in many other contexts, frequently
devolves into a long, drawn-out slog and evidence supporting their strong claim resides exclusively with the
employer. I am just looking to avoid a deployment of an array of delays, according to the court's order
plaintiff will only be considered to 60 days to perform discovery, this matter is especially important to me if
discovery is granted, will you agree to a standard Joint protection order and that you will sub a Privilege

log?

Paul Jones

572 Park Street
Stoughton, Ma02072
617-939-5417
Pj22765@gmail.com

[Quoted text hidden]
Case 4:19-cv-11093-TSH Document 93-1 Filed 04/22/21 Page 5 of 5

ivi Gmail Paul Jones <pj22765@gmail.com>

 

Preservation of Electronically Stored Evidence Preservation Request Civil Action
No. 19-cv-11093-TSH

 

Deborah I. Ecker <DEcker@k-plaw.com> Tue, Apr 20, 2021 at 8:26 AM
To: Paul Jones <pj22765@gmail.com>

Ce: "Lisa M. Kenepp” <LKenepp@k-plaw.com>, "Mark R. Reich* <MReich@k-plaw.com>

Mr. Jones,

My response remains the same.

[Quoted text hidden]
